ICJ_168_Jadhav_IND_PAK_2019-07-17_JUD_01_ME_04_FR.txt.                                                                                   520




             DÉCLARATION DE M. LE JUGE IWASAWA

[Traduction]

   Applicabilité en l’espèce de la doctrine des « mains propres » — Conventions
antiterroristes prévoyant elles aussi que l’Etat de résidence doit permettre sans
retard la communication entre les autorités consulaires et les ressortissants de
l’Etat d’envoi — Rapport entre la convention de Vienne sur les relations consulaires
et les accords ultérieurs — Article 36 de la convention de Vienne l’emportant sur
les dispositions de l’accord de 2008 même si celui-ci avait été conclu dans l’intention
de limiter l’exercice du droit d’un ressortissant de l’Etat d’envoi de communiquer
avec les autorités consulaires de son pays s’il est soupçonné d’espionnage.

  1. J’ai voté pour toutes les conclusions énoncées par la Cour dans le
dispositif de son arrêt (par. 149) et partage pour l’essentiel le raisonne-
ment sur lequel elles sont fondées. Je me propose d’exposer dans la pré-
sente déclaration les raisons qui, outre celles invoquées par la Cour dans
son raisonnement, m’ont amené à souscrire à ses conclusions, et d’expri-
mer ma position sur certaines questions que la Cour n’a pas abordées
dans son arrêt.


                     I. La doctrine des « mains propres »

   2. Il y a cinq mois, la Cour a rejeté une exception préliminaire d’irrece-
vabilité fondée sur la doctrine des « mains propres » en l’aﬀaire relative à
Certains actifs iraniens. Dans son arrêt, elle a dit que « les Etats-Unis
n’[avaient] pas soutenu que, par son comportement, l’Iran aurait violé le
traité d’amitié sur lequel il fond[ait] sa requête », et a ensuite déclaré ce
qui suit :
        « Sans avoir à prendre position sur la doctrine des « mains propres »,
     la Cour considère que, même s’il était démontré que le comportement
     du demandeur n’était pas exempt de critique, cela ne suﬃrait pas
     pour accueillir l’exception d’irrecevabilité soulevée par le défendeur
     sur le fondement de la doctrine des « mains propres » (Avena et autres
     ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt,
     C.I.J. Recueil 2004 (I), p. 38, par. 47 ; Délimitation maritime dans
     l’océan Indien (Somalie c. Kenya), exceptions préliminaires, arrêt,
     C.I.J. Recueil 2017, p. 52, par. 142). » (Certains actifs iraniens (Répu-
     blique islamique d’Iran c. Etats-Unis d’Amérique), exceptions prélimi-
     naires, arrêt, C.I.J. Recueil 2019, p. 44, par. 122.)
  3. En la présente aﬀaire, le Pakistan a cité trois raisons qui l’avaient
conduit à soulever une exception d’irrecevabilité fondée sur la doctrine

                                                                                  106

                         jadhav (décl. iwasawa)                            521

des « mains propres » : la délivrance par l’Inde à M. Jadhav d’un passe-
port authentique établi à un faux nom ; le refus de l’Inde de répondre sur
le fond aux demandes d’entraide judiciaire qu’il lui avait adressées ; et le
fait que l’Inde avait selon lui envoyé M. Jadhav au Pakistan pour qu’il s’y
livre à des activités d’espionnage et des activités terroristes. Ces alléga-
tions sont sans rapport avec la convention de Vienne sur les relations
consulaires (ci-après « la convention de Vienne »), sur laquelle l’Inde a
fondé sa requête. Vu les circonstances de la présente aﬀaire, je conviens,
au terme du même raisonnement que celui suivi par la Cour en l’aﬀaire
relative à Certains actifs iraniens, que l’invocation par le Pakistan de la
doctrine des « mains propres » ne suﬃsait pas en elle-même à justiﬁer que
la Cour accueille l’exception d’irrecevabilité de la requête de l’Inde soule-
vée par lui (voir le paragraphe 61 du présent arrêt). Ce n’est que dans des
circonstances exceptionnelles qu’une exception fondée sur la doctrine des
« mains propres » peut être retenue.


  II. Le droit à la communication entre les autorités consulaires
                et les ressortissants de l’État d’envoi

   4. Plusieurs conventions antiterroristes postérieures à la convention de
Vienne disposent qu’une personne soupçonnée de terrorisme a le droit
d’entrer sans retard en communication avec des représentants de l’Etat
dont elle a la nationalité. Par exemple, la convention pour la répression
d’actes illicites dirigés contre la sécurité de l’aviation civile, conclue en
1971, prévoit ce qui suit : « Toute personne détenue [aux ﬁns de poursuites
ou d’extradition pour des infractions visées par la présente convention]
peut communiquer immédiatement avec le plus proche représentant qua-
liﬁé de l’Etat dont elle a la nationalité. » (Art. 6, par. 3.) Des dispositions
similaires ﬁgurent dans la convention de 1963 relative aux infractions et à
certains autres actes survenant à bord des aéronefs (art. 13, par. 3), la
convention de 1973 sur la prévention et la répression des infractions
contre les personnes jouissant d’une protection internationale (art. 6,
par. 2), la convention internationale de 1979 contre la prise d’otages
(art. 6, par. 3), la convention de 1994 sur la sécurité du personnel des
Nations Unies et du personnel associé (art. 17, par. 2), la convention
internationale de 1997 pour la répression des attentats terroristes à l’ex-
plosif (art. 7, par. 3), la convention internationale de 1999 pour la répres-
sion du ﬁnancement du terrorisme (art. 9, par. 3) et la convention
internationale de 2005 pour la répression des actes de terrorisme nucléaire
(art. 10, par. 3). En la présente aﬀaire, M. Jadhav a été inculpé pour
espionnage et terrorisme. Bien que diﬀérents, ces deux crimes ont un
point commun, à savoir que l’Etat de résidence peut être porté à retarder
l’entrée en communication des personnes qui en sont accusées avec les
autorités consulaires de l’Etat d’envoi. Néanmoins, les conventions sus-
mentionnées disposent que des personnes accusées de terrorisme doivent
pouvoir entrer sans retard en communication avec les autorités consu-

                                                                           107

                         jadhav (décl. iwasawa)                           522

laires de leur pays. Selon les règles d’interprétation énoncées dans la
convention de Vienne sur le droit des traités, un traité doit être interprété
en tenant compte, en même temps que du contexte, de toute pratique
ultérieure suivie dans son application (art. 31, par. 3, alinéa b)), ainsi que
de toute règle pertinente de droit international (art. 31, par. 3, alinéa c)),
en employant au besoin des moyens d’interprétation complémentaires
(art. 32). A mon avis, les conventions antiterroristes sont un bon indica-
teur de la pratique que les Etats parties à la convention de Vienne sur les
relations consulaires ont suivie en matière de communication entre les
autorités consulaires et les ressortissants de l’Etat d’envoi, et cette pra-
tique vient étayer l’interprétation selon laquelle la disposition de l’ar-
ticle 36 de la convention prévoyant que l’Etat de résidence doit permettre
sans retard aux ressortissants de l’Etat d’envoi de communiquer avec les
autorités consulaires de celui-ci s’applique également aux personnes soup-
çonnées d’espionnage.


        III. Le paragraphe 2 de l’article 73 de la convention
                de Vienne sur les relations consulaires

   5. L’article 73 de la convention de Vienne traite du rapport entre
celle-ci et les accords conclus entre certains de ses Etats parties. Son para-
graphe 1 porte sur les accords antérieurs à la conclusion de la convention,
et son paragraphe 2 sur les accords ultérieurs.
   6. Le paragraphe 1 de l’article est libellé comme suit : « Les dispositions
de la présente convention ne portent pas atteinte aux autres accords inter-
nationaux en vigueur dans les rapports entre les Etats parties à ces
accords. » Jusqu’à la conclusion en 1963 de la convention de Vienne, les
questions consulaires étaient essentiellement régies par un entrelacs d’ac-
cords bilatéraux dont le contenu n’était pas uniforme. Les rédacteurs du
paragraphe 1 de l’article 73 ont voulu que les accords internationaux
antérieurs restent intacts. Il est clair que, selon ce paragraphe, c’est l’ac-
cord antérieur qui l’emporte sur la convention s’il est en conﬂit avec elle.
   7. Le paragraphe 2 de l’article porte sur les accords ultérieurs. Etant
donné que, avant sa conclusion, les questions consulaires étaient régies
par un ensemble hétéroclite d’accords bilatéraux, la convention de Vienne
a été conçue dans le but de ﬁxer, dans la mesure du possible, des règles
minima uniformes, en particulier pour ce qui concerne les privilèges et
immunités des fonctionnaires consulaires. C’est compte tenu de ce
contexte que le paragraphe 2 de l’article 73 a été rédigé dans les termes
suivants : « Aucune disposition de la présente convention ne saurait empê-
cher les Etats de conclure des accords internationaux conﬁrmant, complé-
tant ou développant ses dispositions, ou étendant leur champ
d’application. » Cette disposition permet aux Etats parties de conclure des
accords ultérieurs « conﬁrmant, complétant ou développant ses disposi-
tions, ou étendant leur champ d’application ». Les Etats peuvent donc
conclure des accords régissant des questions qui ne sont pas traitées dans

                                                                          108

                         jadhav (décl. iwasawa)                            523

la convention, ou ayant pour but d’en faciliter l’application, comme c’est
le cas des accords précisant l’emplacement de tous les postes consulaires
des parties et indiquant le nombre de fonctionnaires consulaires aﬀectés à
chacun. Ils peuvent aussi conclure des accords établissant entre eux des
règles qui vont au-delà de celles prévues par la convention, par exemple
pour étendre les privilèges et immunités des fonctionnaires consulaires.
   8. Le paragraphe 2 de l’article 73 ﬁxe les conditions auxquelles doivent
satisfaire les accords ultérieurs pour qu’ils soient compatibles avec la
convention. Ces accords ne peuvent que conﬁrmer, compléter ou dévelop-
per ses dispositions, ou en étendre le champ d’application. Le para-
graphe 2 « exclut » donc la conclusion d’accords ultérieurs qui ne
rempliraient pas ces conditions. Interprété suivant le sens ordinaire à
attribuer à ses termes dans leur contexte et à la lumière de l’objet et du
but de la convention de Vienne, le paragraphe 2 de l’article 73 de celle-ci
ne permet donc pas aux Etats parties de conclure des accords ultérieurs
qui dérogeraient aux obligations qu’elle impose.
   9. Cette interprétation du paragraphe 2 de l’article 73 est conﬁrmée par
les travaux préparatoires de la convention. Ce qui est devenu le para-
graphe 2 de l’article 73 était à l’origine un amendement à cet article proposé
par l’Inde pendant la conférence tenue à Vienne en 1963. Il ressort du débat
sur cet amendement qu’il était entendu comme ayant pour objet de limiter
« la portée des accords futurs aux dispositions qui conﬁrment, complètent
ou développent celles de la convention multilatérale, [ou] étend[ent] leur
champ d’application » (Documents officiels de la conférence des Nations Unies
sur les relations consulaires, Vienne, 4 mars-22 avril 1963 (Nations Unies
doc. A/CONF.25/16), vol. I, p. 252, par. 26 (Chili)). L’Inde a elle-même
expliqué qu’« [u]ne nouvelle convention pourrait … compléter, élargir ou
développer les dispositions de la convention multilatérale, mais … ne
devrait pas les rendre inopérantes », parce qu’il était « contre-indiqué de
laisser les Etats libres de se soustraire par contrat aux règles fondamentales
du droit international, qui ont été posées pour rendre le droit consulaire
plus rationnel et pour l’harmoniser » (ibid., p. 251, par. 11-12 (Inde)).
   10. Qui plus est, l’interprétation indiquée ci-dessus est conﬁrmée par ce
que la Commission du droit international (CDI) en a dit en 1966, trois
ans après l’adoption de la convention, dans son commentaire du projet
d’article 30 de la convention de Vienne sur le droit des traités. Elle a dit
que certaines clauses inscrites dans des traités en vue d’établir le rapport
entre leurs dispositions et celles d’autres traités conclus par les Etats
contractants qui,
    « comme celle qui ﬁgure au paragraphe 2 de l’article 73 de la conven-
    tion de Vienne de 1963 sur les relations consulaires et qui reconnaît
    que les parties ont le droit de compléter les dispositions de la conven-
    tion par des accords bilatéraux, ne font que conﬁrmer la légitimité des
    accords bilatéraux qui ne dérogent pas aux obligations découlant de
    la convention générale » (Annuaire de la Commission du droit interna-
    tional, 1966, vol. II, p. 234, par. 4 ; les italiques sont dans l’original).

                                                                            109

                         jadhav (décl. iwasawa)                           524

   11. Les articles 30 et 41 de la convention de Vienne sur le droit des
traités portent respectivement sur l’« application de traités successifs por-
tant sur la même matière » et les « accords ayant pour objet de modiﬁer
des traités multilatéraux dans les relations entre certaines parties seule-
ment ». Ces dispositions régissent les rapports entre les traités successifs
portant sur la même matière. L’article 41 éclaire en particulier le rapport
entre un traité multilatéral et un accord conclu ultérieurement par cer-
taines des parties à ce traité, ainsi que le rôle que le paragraphe 2 de l’ar-
ticle 73 de la convention de Vienne sur les relations consulaires peut jouer
pour la détermination de ce rapport. Les articles 30 et 41 de la convention
de Vienne sur le droit des traités sont donc pertinents aux ﬁns de l’examen
du rapport entre la convention de Vienne sur les relations consulaires et
l’accord de 2008. D’ailleurs, les Parties à la présente instance ont toutes
deux invoqué l’article 41 de la convention sur le droit des traités, bien que
ni l’une ni l’autre n’y soit partie. Je ne mentionne qu’au passage les
articles 30 et 41 de cette convention et n’ai pas l’intention de les analyser
ici en détail.
   12. Un accord ultérieur qui dérogerait aux obligations prévues par la
convention de Vienne sur les relations consulaires, et ne satisferait donc
pas aux conditions énoncées au paragraphe 2 de son article 73, ne pour-
rait pas pour autant être déclaré invalide. En eﬀet, les membres de la
Commission du droit international, lorsqu’ils ont examiné les eﬀets des
accords ultérieurs qui ne remplissaient pas les conditions posées à l’ar-
ticle 41 de la convention de Vienne sur le droit des traités, ont jugé dans
leur majorité que ces accords ne seraient pas pour autant invalidés. Néan-
moins, même s’ils restent valides, de tels accords sont inapplicables entre
deux parties à la convention de Vienne sur les relations consulaires, faute
de satisfaire aux conditions énoncées au paragraphe 2 de son article 73.
Un accord ultérieur ne remplissant pas ces conditions ne saurait l’empor-
ter sur les dispositions de la convention. S’il en était autrement, il ne ser-
virait à rien de stipuler des conditions limitant la portée des accords
ultérieurs. Si un accord ultérieur déroge aux obligations prévues par la
convention de Vienne, c’est donc celle-ci qui l’emporte entre les Etats par-
ties concernés. Ces conclusions sont aussi corroborées par les règles énon-
cées à l’article 41 de la convention de Vienne sur le droit des traités.
   13. Au vu de ce qui précède, je considère que, à supposer même, pour
les besoins de la démonstration, que l’accord de 2008 ait été conclu dans
l’intention de permettre de limiter l’exercice du droit à la communication
entre les autorités consulaires et les ressortissants de l’Etat d’envoi en cas
d’espionnage, le paragraphe 36 de la convention de Vienne l’emporterait
sur lui et s’appliquerait dans les relations entre l’Inde et le Pakistan.

                                                 (Signé) Yuji Iwasawa.




                                                                          110

